



Exhibit 10.01
redactedprojectessexs_image1.gif [redactedprojectessexs_image1.gif]
Certain portions of this document have been omitted pursuant to Item 601(b)(10)
of Regulation S‑K and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The marked information has been omitted
because it is (i) not material and (ii) would likely cause competitive harm to
the registrant if publicly disclosed. The registrant hereby undertakes to
provide further information regarding such marked information to the Securities
and Exchange Commission upon request.
 
June 17, 2019
William J. Ready


Dear Bill:
This letter agreement ("Separation Agreement" or “Agreement”) sets forth the
severance benefits for which you are eligible if you sign and do not revoke (i)
this Separation Agreement within the time frame provided in Section 22 of this
Agreement and (ii) a waiver and general release of claims, in the form attached
as Exhibit A hereto (the “Release”), on or after your date of termination of
employment. Please note that the Separation Agreement and the Release each
contain a waiver and release of claims against PayPal, Inc. (collectively with
PayPal Holdings, Inc. and any of their subsidiaries and affiliates, “PayPal” or
the “Company”).
1.
SEVERANCE BENEFITS. Although the Company is not required to provide any
severance benefits, in exchange for signing and not revoking this Agreement, and
contingent upon complying with the Company’s Code of Conduct and Insider Trading
Policy, and your obligations set forth herein, and except as so limited by
Section 6, the Company will continue to employ you with your regular salary and
benefits through the earlier of the (a) Early Termination effective date or (b)
December 31, 2019 (such applicable date, the "Separation Date"). You understand
that the payments and benefits described in this Section are not for wages the
Company concedes it owes you and are consideration for you signing and not
revoking this Agreement. All payments under this Agreement will be subject to
applicable tax withholdings.

2.
ADDITIONAL LUMP SUM PAYMENT. Provided you sign and do not revoke this Separation
Agreement and timely execute and do not revoke the Release, and contingent upon
complying with the Company’s Code of Conduct and Insider Trading Policy, and
your obligations set forth herein, the Company will make a lump sum severance
payment to you representing an amount equal to $1,500,000. You will receive this
payment within thirty (30) days following the Separation Date. You understand
that the payment described in this Section is not for wages the Company concedes
it owes you and is consideration for you signing the Release.

3.
2019 ANNUAL INCENTIVE PLAN. Provided you sign and do not revoke this Separation
Agreement and timely execute and do not revoke the Release, and contingent upon
complying with the Company’s Code of Conduct and Insider Trading Policy, and
your obligations set forth herein, you will be eligible to receive an annual
bonus under PayPal’s annual incentive plan for 2019 (the “2019 AIP”), paid out
based on actual PayPal performance for the company performance component should
PayPal meet the threshold to pay out a bonus and subject to PayPal performance
meeting threshold, and your individual performance component at target. The 2019
AIP bonus payment, including any AIP Shares (as defined in the 2019 AIP) will be
paid out in accordance with the terms of the 2019 AIP on the date that all other
participants in the plan receive their bonuses in respect to such fiscal year,
with an anticipated pay out in February or March 2020 (but in all events prior
to March 15, 2020). Your right to the bonus payment under the 2019 AIP, is
conditioned upon you remaining employed through the Separation Date.






--------------------------------------------------------------------------------




You understand that the payment described in this Section is not for wages the
Company concedes it owes you and is consideration for you signing the Release.
Notwithstanding any other provision of this Separation Agreement, in the event
you voluntarily terminate your employment with the Company between July 15, 2019
and December 31, 2019, provided you give the Company at least 15 days’ written
notice prior to the effective date of such termination (“Early Termination”),
sign and do not revoke this Separation Agreement and timely execute and do not
revoke the Release, and contingent upon complying with the Company’s Code of
Conduct and Insider Trading Policy, and your obligations set forth herein, you
will be eligible to receive a prorated portion (based on the number of full
months you are employed with the Company during the performance period) of the
annual bonus under the 2019 AIP, paid out based on actual PayPal performance for
the company performance component should PayPal meet the threshold to pay out a
bonus and subject to PayPal performance meeting threshold, and your individual
performance component at target. The prorated 2019 AIP bonus payment, including
any prorated AIP Shares (as defined in the 2019 AIP) will be paid out in
accordance with the terms of the 2019 AIP on the date that all other
participants in the plan receive their bonuses in respect to such fiscal year,
with an anticipated pay out in February or March 2020 (but in all events prior
to March 15, 2020). You understand that the payment described in this Section is
not for wages the Company concedes it owes you and is consideration for you
signing the Release.
4.
EQUITY. Provided you sign and do not revoke this Separation Agreement, and
timely execute and do not revoke the Release, and contingent upon complying with
the Company’s Code of Conduct and Insider Trading Policy, and your obligations
set forth herein,

a.    within thirty (30) days following the Separation Date, subject to the
Release becoming effective, the Company will accelerate the portion of the
time-vested restricted stock unit awards (“RSUs”) that would have otherwise
become vested pursuant to their respective vesting schedules through and
including the one year anniversary of the Separation Date, but for your
termination of employment;
b.    the performance-based RSUs (“PBRSUs”) granted in 2017 for the 2017-2019
performance period (the “2017-2019 PBRSUs”) shall remain eligible to vest, based
solely on the achievement of Company performance pursuant to the terms of the
2017-2019 PBRSUs; and, following the end of the performance period, the
Compensation Committee of the Board of Directors of PayPal Holdings, Inc. shall
determine the number of PBRSUs earned based on actual Company achievement of the
performance goals pursuant to the terms of the 2017-2019 PBRSUs following the
end of the performance period. Such number of PBRSUs shall then be settled in
accordance with Section 2 of the 2017-2019 PBRSUs award agreement, on the date
that all other participants’ PBRSU awards are vested; and
c.    PBRSUs granted in 2018 for the 2018-2020 performance period (the
“2018-2020 PBRSUs”) shall remain eligible to vest, based solely on the
achievement of Company performance pursuant to the terms of the 2018-2020
PBRSUs; and, following the end of the performance period, the Compensation
Committee of the Board of Directors of PayPal Holdings, Inc. shall determine the
number of PBRSUs earned based on actual Company achievement of the performance
goals pursuant to the terms of the 2018-2020 PBRSUs following the end of the
performance period. Such number of PBRSUs shall then be settled in accordance
with Section 2 of the 2018-2020 PBRSUs award agreement, on the date that all
other participants’ PBRSU awards are vested. Notwithstanding any other provision
of this Separation Agreement, in the event of an Early Termination, vesting of
the 2018-2020 PBRSUs shall cease and the 2018-2020 PBRSUs shall terminate and be
forfeited upon your termination of employment.
Subject to Section 4(a), 4(b) and 4(c) of this Agreement, vesting of any stock
options, RSUs and PBRSUs will cease on your Separation Date and pursuant to the
terms of your equity award agreements, any unvested RSUs, PBRSUs and stock
options shall terminate and be forfeited upon your termination of employment.
You understand that the benefits set forth in this Section are consideration for
you signing the Release.
5.
HEALTH INSURANCE. As provided by the federal COBRA law and by the Company's
current group health insurance policies, you will be eligible to continue your
health insurance benefits following the Separation Date.  You are entitled to
COBRA insurance whether or not you sign this Separation Agreement.  Your current
health



2.    



--------------------------------------------------------------------------------




coverage is paid through midnight on the last day of the calendar month in which
you terminate. You will be provided with a separate notice of your COBRA
rights.  Provided you sign and do not revoke this Separation Agreement and
timely execute and do not revoke the Release, and contingent upon complying with
the Company’s Code of Conduct and Insider Trading Policy, and your obligations
set forth herein, you will be eligible to receive a lump sum payment of $24,000
within thirty (30) days following the Separation Date, subject to standard
payroll deductions and withholdings. You understand that the payment described
in this Section is not for wages the Company concedes it owes you and is
consideration for you signing the Release.
6.
AT-WILL EMPLOYMENT. Your employment remains at-will and nothing contained in
this Separation Agreement is intended to create or imply any contrary policy.
Either you or the Company may terminate your employment at any time, with or
without cause or notice. If you are terminated for Cause (as defined in the
PayPal Holdings, Inc. SVP and Above Standard Severance Plan) or if you
voluntarily terminate (i) prior to July 15, 2019 (the “Step-Down Date”) or (ii)
prior to the Separation Date without giving at least fifteen (15) days’ written
notice to the Company, you will receive only your unpaid wages through
termination, any accrued and unused vacation, and any ESPP contributions
withheld thus far for the current purchase period (if applicable), subject to
standard payroll deductions and withholdings and equity awards will cease
vesting as of the earlier date of separation.

7.
OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive nor are you entitled to receive
any additional compensation, severance or benefits after the Separation Date.
You recognize and agree that your employment relationship with the Company will
terminate upon the Separation Date, and the Company has no obligation,
contractual or otherwise, to hire, re-hire or re-employ you in the future.

8.
EXPENSE REIMBURSEMENTS. On or within thirty (30) days following the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting any and all authorized business expenses you incurred through the
Separation Date for which you seek reimbursement. The Company will reimburse you
for such expenses pursuant to its regular business practice.

9.
MESSAGING. The Company shall announce your departure on or about June 20, 2019,
in releases that shall be subject to your prior review. The Company agrees that
any press releases or any other publicly issued statements, or statements to the
media, shall be consistent with such releases.

10.
RETURN OF COMPANY PROPERTY. On or before the Step-Down Date, you will return to
the Company all Company documents (and all copies thereof) and other Company
property and materials in your possession, or your control, including, but not
limited to, Company files, laptop, smartphone, notes, memoranda, correspondence,
lists, drawings, records, plans and forecasts, financial information, personnel
information, customer and customer prospect information, sales and marketing
information, product development and pricing information, specifications,
computer-recorded information, tangible property, credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential material of the Company (and all
reproductions thereof).

11.
PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge your continuing obligations
under and reaffirm your commitment to comply in all respects with your Employee
Proprietary Information and Inventions Agreement (the “PIIA”), which include but
are not limited to the obligation to refrain from any unauthorized use or
disclosure of any confidential or proprietary information of the Company as well
as the obligation to not solicit (directly or indirectly) Company employees for
a period of one year (12 months) following the Separation Date. Failure to
comply with this provision shall be a material breach of this Agreement. A copy
of your PIIA is attached hereto as Exhibit B.

12.
NONDISPARAGEMENT. Subject to Section 15 below, you agree not to disparage the
Company, or the Company’s officers, directors, employees and agents in any
manner likely to be harmful to them or their business, business reputation or
personal reputation; provided, that you will respond accurately and fully to any
question, inquiry or request for information when required by legal process.
[***]



3.    



--------------------------------------------------------------------------------




13.
COOPERATION. You agree that while your regular employment responsibilities will
end on the Step-Down Date, between that date and the Separation Date you will
provide, upon request, reasonable support to [***].

You further agree that you will cooperate fully with the Company and its
counsel, upon their request, with respect to any potential or pending proceeding
(including, but not limited to, any litigation, arbitration, regulatory
proceeding, investigation or governmental action) that relates at least in part
to matters with which you were involved while you were an employee of the
Company or any of its affiliates, or with which you have knowledge. You agree to
render such cooperation in a timely fashion and to provide Company personnel and
counsel with the full benefit of your knowledge with respect to any such matter,
and will make yourself reasonably available, at mutually-agreeable times and
locations, as is agreed in good faith, for interviews, depositions, or court
appearances at the request of the Company or its counsel, subject to any other
professional obligations and constraints you may have. [***]
Subject to Section 15 below, if you receive a complaint or subpoena or other
legal process relating to the Company or a request for interview or to provide
information concerning any existing, potential or threatened claims against the
Company, you shall give written notice to the Company to the attention of [***],
with copy to [***], within seven days of receipt and prior to your response to
any such process or communication, unless prohibited by applicable law.
14.
SEPARATION MATTERS. You agree to resign from your position as Chief Operating
Officer of PayPal Holdings, Inc., a director on any and all boards or committees
and other positions you hold at the Company, on or before the Step-Down Date.
You agree to take any and all further acts necessary to accomplish these
resignations.

15.
PROTECTED RIGHTS. By your signature below, you acknowledge and agree that, with
the exception of information that is protected from disclosure by any applicable
law or privilege, nothing in this Separation Agreement or in any agreement
between you and the Company prohibits or limits you (or your attorney) from
initiating communications directly with, responding to any inquiry from,
volunteering information to, or providing testimony before, the Securities and
Exchange Commission, the Department of Justice, FINRA, any other self-regulatory
organization, or any other governmental, law enforcement, or regulatory
authority, regarding this Separation Agreement and its underlying facts and
circumstances, or in connection with any reporting of, investigation into, or
proceeding regarding suspected violations of law, and that you are not required
to advise or seek permission from the Company before engaging in any such
activity.

16.
RELEASE OF CLAIMS. In consideration for the payments and other promises and
undertakings contained in this Separation Agreement to which you would not
otherwise be entitled, and except as otherwise set forth in this Separation
Agreement, you waive, release, acquit and forever discharge the Company, its
parents and subsidiaries, and its and their respective officers, directors,
agents, servants, employees, attorneys, shareholders, successors, assigns and
affiliates (the “Releasees”), of and from any and all claims, liabilities,
demands, charges, causes of action, costs, expenses, attorneys fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, which you assert or could assert against the Releasees at common law
or under any statute, rule, regulation, order or law, whether federal, state or
local, on any ground whatsoever, known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date you sign
this Separation Agreement, including but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, pension or insurance contributions,
commissions, stock, stock options, or any other ownership interests in the
Company, vacation or other time off pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; any and all
causes of action, including but not limited to actions for breach of contract,
express or implied, breach of the covenant of good faith and fair dealing,
express or implied, wrongful termination in violation of public policy, all
other claims for wrongful termination and constructive discharge, and all other
tort claims, including, but not limited to, intentional or negligent infliction
of emotional distress, invasion of privacy, negligence, negligent investigation,
negligent hiring, supervision or retention, assault and battery, false
imprisonment, defamation, intentional or negligent misrepresentation, fraud, and
any and all claims arising under any federal, state or local law or statute,
including, but not limited to, the California Fair Employment and Housing Act;
Business and Professions Code 17200; Title VII of the Civil Rights Act of 1964;
the Civil Rights Act of 1991;



4.    



--------------------------------------------------------------------------------




the Employee Retirement and Income Security Act; the Americans with Disabilities
Act, 42 U.S.C. § 1981; the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”); the Family and Medical Leave Act; the California Family Rights
Act; the California Labor Code; the California Civil Code; the California
Constitution; and any and all other laws and regulations relating to employment
termination, employment discrimination, harassment or retaliation, claims for
wages, hours, benefits, compensation, and any and all claims for attorneys’ fees
and costs, inasmuch as is permissible by law and by the respective governmental
enforcement agencies for the above-listed laws. You expressly waive any right
you may have to dispute the termination of employment and any preferential right
to new employment.
You further agree that you have been paid all undisputed wages due or earned,
and as to any further alleged unpaid wages due, you agree that there is a bona
fide and good-faith dispute as to whether such wages are due and based on this
dispute and the consideration provided under the agreement, you release and
waive any such claims.
This Separation Agreement does not waive rights or claims under federal or state
law that you cannot, as a matter of law, waive by private agreement, such as a
right of indemnification under Labor Code Section 2802, claims for unemployment
or state disability insurance benefits, worker compensation benefits, health
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act
(COBRA), or claims with regard to vested benefits under a retirement plan
governed by the Employee Retirement Income Security Act (ERISA). In addition,
this Separation Agreement shall not release any claims you may have for
indemnification under any Company insurance policy or corporate by-laws,
agreement, arrangement, or practice. Additionally, nothing in this Separation
Agreement precludes you from filing a charge or complaint with or participating
in any investigation or proceeding before the Equal Employment Opportunity
Commission. However, while you may file a charge and participate in any
proceeding conducted by the Equal Opportunity Commission, by signing this
Separation Agreement, you waive your right to bring a lawsuit against the
Company and waive your right to any individual monetary recovery in any action
or lawsuit initiated by the Equal Employment Opportunity Commission.
17.
RELEASE OF UNKNOWN CLAIMS. You acknowledge that you have read and understand
Section 1542 of the California Civil Code, which reads as follows: “A general
release does not extend to claims which the creditor or releasing party does not
know or suspect to exist in his or her favor at the time of executing the
release, and that, if known by him or her would have materially affected his or
her settlement with the debtor or released party.” You hereby knowingly,
intentionally, and expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims you may have against the
Company.

18.
REDUCTION OF SEVERANCE PAY BENEFITS. In the event the Company triggers the
Worker Adjustment and Retraining Notification Act (“WARN”) (or other similar
federal or state statute) and if the Company provides pay-in-lieu of notice to
you instead of advanced notice of your termination of employment in accordance
with the requirements of WARN, then the amount of the severance benefits under
this Agreement will be reduced (but not below zero) by any amount required to be
paid or otherwise owing to you under WARN.

19.
CONDITIONAL BENEFITS AND CLAWBACK. Your vesting in, entitlement to, and receipt
of the severance pay in Section 2-5 of this Agreement are expressly conditioned
upon the Release herein becoming effective and your full compliance with your
obligations under this Agreement, including but not limited to the obligations
under Sections 10-14 herein. [***]

20.
MISCELLANEOUS. With the exception of the PIIA, the Mutual Arbitration Agreement,
the 2019 AIP, and any equity award agreements, this Agreement, including all
exhibits, constitutes the complete, final and exclusive embodiment of the entire
agreement between you and the Company with regard to this subject matter. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations, prior agreements and communications,
whether oral or written, as to the specific subjects of this letter by and
between you and the Company. This Agreement may not be modified or amended
except in writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination



5.    



--------------------------------------------------------------------------------




will not affect any other provision of this Agreement and the provision in
question will be modified by the court so as to be rendered enforceable. No
waiver by the Company of any right under this Agreement shall be construed as a
waiver of any other right, nor shall any waiver by the Company of any breach of
this Agreement be a waiver of any preceding or succeeding breach. This Agreement
will be deemed to have been entered into and will be construed and enforced in
accordance with the laws of the state of California. This Agreement may be
executed in two counterparts, each of which shall be deemed an original and
enforceable against the party executing the counterpart, and both of which, when
taken together, shall constitute one instrument, including an executed Agreement
sent by electronic communication.
21.
DTSA. Please be advised, pursuant to the Defend Trade Secrets Act of 2016, an
individual shall not be held criminally, or civilly, liable under any Federal or
State Trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a Federal, State, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law. Moreover, individuals may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal. Finally, any individual who files
a lawsuit alleging retaliation by the Company for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret in the court proceeding, if the individual:
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

22.
You have fifteen (15) calendar days from the date of this Separation Agreement
to consider whether to sign it. Upon acceptance of this Agreement, please sign
below and return the executed original to me. Upon the date you sign this
Separation Agreement (the “Effective Date”), this will become our binding
agreement with respect to your separation from the Company.



PayPal, Inc.
By:    /s/ Wanji Walcott
        Wanji Walcott
        SVP, General Counsel
I UNDERSTAND AND AGREE TO THE TERMS CONTAINED IN THIS AGREEMENT AND INTEND, BY
MY SIGNATURE BELOW, TO BE LEGALLY BOUND BY THOSE TERMS. I AM SIGNING THIS
RELEASE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE
BENEFITS DESCRIBED ABOVE:
/s/ William J. Ready                    Date: June 17, 2019    
William J. Ready


‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬


6.    



--------------------------------------------------------------------------------






Exhibit A


Release of Claims


This exhibit has been omitted pursuant to Item 601(a)(5) of Regulation S-K. The
registrant undertakes to provide such information to the Securities and Exchange
Commission upon request.




7.    



--------------------------------------------------------------------------------






Exhibit B
PIIA
This exhibit has been omitted pursuant to Item 601(a)(5) of Regulation S-K. The
registrant undertakes to provide such information to the Securities and Exchange
Commission upon request.


8.    

